Case 9:18-cv-80176-BB Document 510-22 Entered on FLSD Docket 05/18/2020 Page 1 of 3


                                                                            Page 1
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


              ---------------------------------X
              IRA KLEIMAN, as the personal             )
              representative of the Estate of          )
              David Kleiman, and W&K Info              )
              Defense Research, LLC,                   )
                                                        )
                                  Plaintiffs,           )   CASE NO.:
                                                        )
              v.                                       )    9:18-cv-80176-BB/BR
                                                        )
              CRAIG WRIGHT,                            )
                                                        )
                                  Defendant.            )
              ---------------------------------X


                                         CONFIDENTIAL
                         REMOTE DEPOSITION OF AMI KLIN, PH.D.
                       Tuesday, April 21, 2020; 10:04 a.m. EST



              Job No.:      572756
              Pgs.     1 - 246, 263 - 400
              Reported by:     Cindy L. Sebo, RMR, CRR, RPR, CSR, CCR,
              CLR, RSA, Remote Counsel Reporter, LiveDeposition
              Authorized Reporter
                                     MAGNA LEGAL SERVICES
                                        (866) 624-6221
                                       www.MagnaLS.com
Case 9:18-cv-80176-BB Document 510-22 Entered on FLSD Docket 05/18/2020 Page 2 of 3


                                                                           Page 245
         1    childhood trauma.

         2                    Do you recall that?

         3             A.     Yes, I do.

         4             Q.     Are you opining that that childhood

         5    trauma either caused or contributed to his autism?

         6             A.     No --

         7                    (Interference.)

         8                    BY MR. BRENNER:

         9             Q.     Okay.    Let's -- I'm going to play --

        10                    MR. BRENNER:      He got cut off.      I'm

        11         sorry.    He got frozen.

        12                    MS. MCGOVERN:      I don't think he's

        13         finished.

        14                    MR. BRENNER:      No; he got frozen.

        15         That's why -- I thought he stopped talking,

        16         but he got frozen.

        17                    BY MR. BRENNER:

        18             Q.     You got cut off, so I'm going to ask

        19    the question again so you can finish.

        20             A.     Okay.

        21             Q.     The question was, Are you opining that

        22    the trauma that Dr. Wright suffered in his childhood
Case 9:18-cv-80176-BB Document 510-22 Entered on FLSD Docket 05/18/2020 Page 3 of 3


                                                                         Page 246
         1    was the cause or a contributing cause to his autism?

         2              A.      No, absolutely not.      I've worked with

         3    many individuals with autism who suffered trauma,

         4    though.        So individuals with autism have a

         5    particular way of trying to cope with trauma.

         6                      So I only brought that up because it

         7    seemed to have been a very strong influence on the

         8    way that he began to cope with his -- with his

         9    feelings of inadequacy.

        10                      (Whereupon, the following pages of

        11    proceedings, 247 to 262, were marked attorneys' eyes

        12    only confidential and attached under separate

        13    cover.)

        14

        15

        16

        17

        18

        19

        20

        21

        22
